Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 26, 2015

                                     No. 04-15-00064-CV

                       IN THE INTEREST OF K.R.E.T., et al children,

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-02260
                           Honorable Dick Alcala, Judge Presiding


                                        ORDER
         This is an accelerated appeal of an order terminating appellant’s parental rights.
Accordingly, this court must dispose of this appeal no later than 180 days after the date the
notice of appeal was filed. TEX. R. JUD. ADMIN. 6. The reporter’s record for this appeal was due
to be filed on February 17, 2015. The record has not been filed.

It is therefore ORDERED the reporter’s records must be filed in this court no later than ten days
from the date of this order. FURTHER REQUESTS FOR EXTENSIONS OF TIME TO
FILE THE RECORD ARE DISFAVORED.


                                                    _________________________________
                                                    Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of February, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court